DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Upon further Examiner’s Amendment as agreed upon in the Examiner Initiated Interview (see attached), the application is in condition for allowance. Please see below for more detail.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior filed application is 17/242441 filed on May 14, 2020 and Provisional Application No. 62/848319 filed on May 15, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 July 2021 has been considered by the examiner.

Interview Summary
Interview held on October 19, 2021. Please see attached examiner initiated interview summary for more detail.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Russell Dunlap on October 19, 2021.

The application has been amended as follows: 

Claim 1:A volatile organic compound collector comprising:
a collector material configured to collect volatile organic compounds given off from a patient’s skin;
a wrapping configured to isolate the collector material from an external environment;
a heater comprising a heating element, the heating element configured to emit a thermal pulse to desorb the volatile organic compounds from the collector material; [[and]]
a mesh layer configured to prevent the collector material from contacting the patient’s skin, wherein the collector material is received between the wrapping and the mesh layer; and
a fastener configured to secure the volatile organic compound collector to the patient’s skin.

Claim 6: 
The volatile organic compound collector of claim 3, wherein the heating element comprises a heating coil.

Claim 8: cancelled.
Claim 15: cancelled.
Claim 16: cancelled.
Claim 17: cancelled.
Claim 18: cancelled.
Claim 19: cancelled.
Claim 20: cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “a collector material configured to collect volatile organic compounds given off from a patient’s skin; a wrapping configured to isolate the collector material from an external environment; a heater comprising a heating element, the heating element configured to emit a thermal pulse to desorb the volatile organic compounds from the collector material; a mesh layer configured to prevent the collector material from contacting the er; and a fastener configured to secure the volatile organic compound collector to the patient’s skin,” which in combination with the rest of the claimed invention is allowable over the prior art. The closest teachings to the currently claimed invention were the references cited in applicant IDS on July 23, 2021 (specific regards to Davis NPL and PG Pub. No. 2018/0153451) as well as US PG Pub. No. 2016/0103104 A1 (see par.0046). However, none of the cited references teach and/or suggest utilize a volatile organic compound collector in the claimed manner with specific regards to application to the user’s skin. 

Therefore, claims 1-7 and 9-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791